DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 4/27/22 including claims 1-20 for consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102 a(2)as being anticipated  by Dutta; Sourjya ( US 20210352758 ), henceforth, ‘758.
For claims 1 and 11, ‘758 discloses following limitation:
A User Equipment (UE),comprising: a wireless transceiver, configured to perform wireless transmission and reception to and from one or more peer UEs; and 
(’758: [0007], reception by the first UE for the sidelink connection, and transmit, to the second 
UE,)
a controller, configured to determine a Sidelink (SL)Discontinuous Reception (DRX) configuration set, and apply the SL DRX configuration set to enable a DRX operation for SL communications with the peer UEs via the wireless transceiver; 
(‘758: [0007], The apparatus (UE) may include a processor (controller), memory coupled with the processor, and instructions stored in the memory. The instructions may be executable by the processor (Controller) to cause the apparatus to receive, from a second UE, a discontinuous transmission (DTX)  configuration for a sidelink connection between the first UE and the second UE, determine, based on the received discontinuous transmission configuration, a set of receive beams for discontinuous reception by the first UE for the sidelink connection, and transmit, to the second UE, a discontinuous reception configuration that indicates the determined set of receive beams for discontinuous reception for the sidelink connection. (Reads on limitation ))
wherein the SL DRX configuration set is determined based on one of the following: one or more types of one or more SL services which the UE is participating with the peer UEs; one or more SL DRX configurations received from the peer UEs; and control information received from a Base Station (BS).
(‘758:, [0007], determine, based on the received discontinuous transmission configuration, a set of receive beams for discontinuous reception by the first UE for the sidelink connection, and transmit, to the second UE, a discontinuous reception configuration that indicates the determined set of receive beams for discontinuous reception for the side link connection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘758 as applied to preceding claims 1 and 11, as above, and further ,  in view of Rune et al (US 20160073447), henceforth, ‘447.
‘758 disclose all limitations of subject matter, as applied to preceding claims 1 and 11 respectively, with the exception of following limitationfollowing limitation, which is disclosed by  ‘447, as follows:
“wherein the SL DRX configuration set comprises the one or more SL DRX configurations, each corresponding to the DRX operation for SL communication with a respective one of the peer UEs, and each of the SL DRX configurations comprises information of an SL DRX offset, an SL DRX cycle, an SLDRX-ON duration, and an SLDRX inactivity timer.”
(‘447: [0048] DRX configuration parameters may, for example, include one or more of the following parameters: [0049] DRX start offset (which is generally used to define when the DRX cycle starts) [0050] DRX cycle length [0051] On Duration [0052] On duration timer [0053] DRX Inactivity Timer [0054] DRX Retransmission Timer [0055] Short DRX cycle [0056] Short DRX cycle timer. )
It would have been obvious to a person of ordinary skill before the effective date of invention to 
have combined the limitation of ‘447 with those of ‘758 for the advantage of power conservation.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘758  in view of 
‘447 and, further in view of KARJALAINEN et al (US 20210329611 )., henceforth, ‘611.
‘758 in view of ‘447  discloses all limitations of subject matter, as applied to preceding claims 1-2 and 11-12 respectively, with the exception of following limitation, which is disclosed by  ‘611, as follows:
“wherein the SL DRX offsets of the SL DRX configurations are the same..”
(‘611: [0152] [0152] For example, in a case of simultaneous activation of multiple TCI states, same configuration for monitoring a downlink control channel, e.g., same parameter values for DRX slot-offset, among activated TCI states may be used.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘611 with those of ‘758 in view of  ‘447 for the advantage of activating multiple TCI states in response to receiving the second configuration..

Claims 4 and 14 are rejected  over under 35 U.S.C. 103 as being unpatentable ‘758  in view of ‘447,  and,  further, in view of SEO et al (US 20220264464), henceforth, ‘464 and, further, Choi et al (US 20190215890 , henceforth, ‘890.)
For claims 4 and 14, ‘758 in view of ‘447 does not disclose following information, which is disclosed by ‘464, as follows:
wherein the controller further turns on the wireless transceiver when the UE is in the SL DRX-ON duration, turns off the wireless transceiver when the UE is not in the SL DRX-ON duration
(‘464: [0004], That is, the UE wakes up in a DRX cycle period and monitors a control channel (e.g., PDCCH) for a predetermined time (DRX-on duration). If there is no PDCCH detection during the time, the UE enters a sleeping mode, that is, a state in which a radio frequency (RF) transceiver is turned off.)
It would have been obvious to a person of ordinary skill before the effective date of invention to 
have combined the limitation of ‘464 with those of ‘758 in view of  ‘447  for the advantage of activating 
multiple TCI states in response to receiving the second configuration..
‘758 in view of ‘447 in view of ‘464 does not disclose following limitation, which is disclosed by ‘890, as follows:
except when the inactivity timer is running, and starts the inactivity timer in response to one of the following conditions: the UE receives SL-related Radio Network Temporary Identifier (RNTI) from the BS for configuring SL resources or for SL configured grant activation or deactivation; the UE receives Sidelink Control Information (SCI) associated with one of the SL services from one of the peer UEs; the UE selects from the SL resources for data transmission to one of the peer UEs when SL mode- 2 resource scheduling is configured for the UE.
(‘890: [0064], When a terminal transmits data to a base station or receives data from the base station, the state of the terminal needs to be in the RRC_CONNECTED state and the base station needs to maintain and/or manage the context information of the terminal that is in the RRC_CONNECTED state in an RRC layer,--- Also, according to various embodiments, context information may include at least one of a bearer identifier (ID) for data communication, a cell-radio network temporary identifier (C-RNTI) of a terminal, an inactivity timer, a packet data unit (PDU) sequence number, and scheduling related information of a terminal (e.g., channel state information, information associated with the amount of allocated resources, or the like)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘890 with those of ‘758 in view of  ‘447  and ‘464for the advantage of activating multiple TCI states in response to receiving the second configuration..

Claims 6 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al (US 
20210352758), henceforth, ‘758  in view of 
Zhou et al (US 20200260304), henceforth, ‘304
For claims 6 and 16, ‘758 does not disclose following information, which is disclosed by ‘304, as 
follows:
wherein the control information received from the BS comprises a DRX configuration applied to enable another DRX operation for communication with the BS. 
(‘304: [0357] --- Similarly, as shown in FIG. 29, the base station may transmit to the wireless device, a second DCI (e.g., 2.sup.nd DCI in FIG. 29) indicating enabling the second DRX configuration (e.g., 2.sup.nd DRX configuration as shown in FIG. 29). In response to receiving the second DCI, the wireless device may enable (or activate) the second DRX configuration. In an example, as shown in FIG. 29, with the second DRX configuration, the wireless device may monitor a second PDCCH, based on one or more parameters of the second DRX configuration, for at least one DCI with the one or more second DCI formats based on the one or more second RNTIs, on the one or more second search spaces of the one or more second control resource sets.)
It would have been obvious to a person of ordinary skill before the effective date of invention to  have combined the limitation of ‘304 with those of ‘758 for the advantage of detecting at least a second synchronization status based on the monitoring the second radio link quality.

Claims 7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over ‘758  in view of FREDA et al (US 20220150730), henceforth, ‘730
For claims 7 and 17, ‘758 does not disclose all limitations of subject matter, as applied to preceding claims,  with the exception of following limitation, which following information, which is disclosed by ‘730, as follows:
wherein the SL DRX configurations from the peer UEs are received via at least one of a PC5-Radio Resource Control (RRC) message, and an SL Medium Access Control (MAC) Control Element (CE). 
(‘730: [0491] --- a WTRU may determine the sidelink process or the frequency of sidelink 
transmissions which contain RLM RS based on a configuration provided by PC5 RRC (from the peer 
WTRU))
It would have been obvious to a person of ordinary skill before the effective date of invention to  have combined the limitation of ‘730 with those of ‘758 for the advantage of detecting at least a second synchronization status based on the monitoring the second radio link quality.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘758 as applied to preceding claims 1-2 and 11-12, as above, and further ,  in view of YANG et al (US 20220046543), henceforth, ‘543.
‘758 in view of ‘447  discloses all limitations of subject matter, as applied to preceding claims 1-2 and 11-12 respectively, with the exception of following limitation, which is disclosed by  ‘543, as follows: 
“wherein the controller further sends a message to one of the peer UEs via the wireless transceiver in response to the peer UE not being in the SL DRX-ON duration of the SL DRX configuration associated with the peer UE, and perform SL communication with the peer UE in response to receiving a response to the message from the peer UE..”
(‘543: [0086] After data have been received and transmitted, the terminal enters the sleep state with extremely low power consumption again. FIG. 2B shows the DRX in an RRC connected state. When the RRC is in the connected state, in one DRX cycle, the terminal performs PDCCH detection within the duration of DRX-on, and the terminal enters the sleep state and does not perform the PDCCH detection during the time outside DRX-on, i.e., DRX-off.)
It would have been obvious to a person of ordinary skill before the effective date of invention to 
have combined the limitation of ‘543 with those of ‘758 in view of ‘447 for the advantage of power conservation.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘758 as applied to 
preceding claims 1-2 and 11-12 respectively, as above, and, further, in view of XU (US 20220182939), henceforth, ‘939.
‘758 in view of ‘447  discloses all limitations of subject matter, as applied to preceding claims 1-2 and 11-12 respectively, with the exception of following limitation, which is disclosed by  ‘939, as follows: 
“wherein the controller further sends a request to one of the peer UEs via the wireless transceiver in the SLDRX-ON duration corresponding to the DRX operation for SL communication with the peer UE, to enable the peer UE to turn off its wireless transceiver until the start of a next SL DRX-ON duration.”
(‘939: see claim 11. A terminal device, comprising: a processor ( controller) ; and a transceiver, connected to the processor and configured to monitor a Power Saving (PS) signal Physical Downlink Control Channel (PDCCH) in one or more than one monitoring time period prior to a Discontinuous Reception (DRX) ON time period and after a monitoring starting time point, wherein the one or more than one monitoring time period is determined by at least one configuration parameter of each PS signal search space of K PS signal search spaces, K being an integer more than or equal to 1. Further, , in ¶ [0041] With respect to the related descriptions about the PS signal PDCCH, the PS signal PDCCH may be configured to wake up the terminal device to detect the PDCCH, and may further be configured to indicate PS indication information such as a target Bandwidth Part (BWP) used when the terminal device is woken up, a configuration of the used PDCCH search space, and Secondary Cell (Scell) dormancy indication information.)
It would have been obvious to a person of ordinary skill before the effective date of invention to 
have combined the limitation of ‘939 with those of ‘758 in view of ‘447 for the advantage of power conservation.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘758 as applied 
to preceding claims 1-2 and 11-12 respectively, as above, and, further, in view of Lee (US 8743859), henceforth, ‘859.
‘758 in view of ‘447  discloses all limitations of subject matter, as applied to preceding claims 1-2 and 11-12 respectively, with the exception of following limitation, which is disclosed by  ‘859, as follows: 
“wherein the controller further turns on the wireless transceiver for a period of time prior to the SLDRX-ON duration corresponding to the DRX operation for SL communication with one of the peer UEs, to determine whether a signal is received from the peer UE, and turns off the wireless transceiver for a next SLDRX-ON duration corresponding to the DRX operation for SL communication with the peer UE in response to not receiving a signal from the peer UE in the period of time...”
(‘939: see claim 7. activating wireless transmissions and receptions for transmitting a scheduling request message to the service network; keeping the wireless receptions activated in a first predetermined period of time subsequent to the transmission of the scheduling request message; and deactivating the wireless transmissions and receptions in response to that no response message corresponding to the scheduling request message is received from the service network in the first predetermined period of time, without prolonging a DRX-ON duration of the DRX cycle with Scheduling Request (SR) prohibition control for periodic retransmission of the scheduling request message..)
It would have been obvious to a person of ordinary skill before the effective date of invention to 
have combined the limitation of ‘859 with those of ‘758 in view of ‘447 for the advantage of power conservation.
Allowable Subject Matter.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 5;
wherein a first active time of the DRX operation for SL communications with the peer UEs is related to a second active time of another DRX operation for communication with a BS; and the second active time is extended or the first active time is stopped, when the second active time has elapsed and the first active time has not elapsed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Islam et al ( US 20190053321 ) discloses Methods, systems, and devices for wireless communication are described. A base station may initiate a beam management procedure, including reference signal transmission to a user equipment (UE) and receive beam training. A base station may configure a UE to monitor a set of beams for reference signals. Based on the received reference signals, the UE may optionally select one or more transmit beams for wakeup signal reception, and may transmit an indication of the selected beams to the base station. The base station may transmit a wakeup signal over the originally configured or the UE-selected transmit beams to initiate wake-up procedure at the UE. The base station and UE may subsequently perform a refined beam management procedure, providing a refined reference signal transmission from the base station. Based on the received transmission, the UE may select a refined beam for downlink transmissions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can 
normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647